DETAILED ACTION
Claims 1-14 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Interview Request
The Examiner believes an interview (preferably including the participation of the inventor) would be beneficial at this point in the prosecution. If the Applicant agrees, the Applicant is encouraged to speak with the Examiner prior to responding to this Office action. Applicant should contact the Examiner directly by email at leland.marcus@uspto.gov (only after filing a PTO/SB/439, see above) or by phone at 571-270-1819 in order to schedule an interview.

Claim Rejections - 35 USC § 101 – Abstract Idea
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-10, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to . If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 1 by:
determining a given material to manipulate to achieve a goal state, the goal state being one or more deformable or granular materials in a particular arrangement;

for the given material, determining a respective outcome for each of a plurality of candidate actions to manipulate the given material;

determining a given action of the candidate actions, the outcome of the given action reaching the goal state within at least one tolerance;

based on a selected action of the given one or more actions, generating a first motion plan for the selected action.



The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
As discussed below, claim 1 did not disclose and additional elements. As such, the claims cannot integrate a practical application. Thus, claim 1 does not integrate the abstract ideas 

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
A system comprising: 

a processor;

a memory with computer code instructions stored thereon, the processor and the memory, with the computer code instructions, being configured to cause the system

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.


The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.
As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-3, 6-10, and 13-14 are not patent eligible under the Alice/Mayo analysis. 
For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 
Claim Rejections - 35 USC § 101 – Software per se
As to claims 1-3 and 6-7, the claims are drawn to a method which lacks sufficient recitation of a physical embodiment to qualify as a structure for the function of the corresponding method steps. As such, the system is software per se and is not statutory. See MPEP 2106.03.

EXAMINER’S NOTE
AMENDING CLAIMS 1 and 8 to include claims 4 and 11 respectively (including all intervening claims) is sufficient to overcome the rejection under 35 USC 101 – Abstract Idea.

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (what the Examiner thinks the prior art means and how it applies to what he thinks your claim means).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.

Claim Interpretation
Claim Mapping
Given material
Ingredient
Goal state
Status of the ingredients
Outcome
Result
Candidate action
Step of recipe
Motion plan
Manipulator movement/motion
Ordering the motion plan
Arranging the steps of the recipe



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Buehler, US 2005/0193901.

NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
determining a given material to manipulate to achieve a goal state, the goal state being one or more deformable or granular materials in a particular arrangement;
Buehler (paragraph 443-445) teaches a list of ingredients, cooking times and steps and preparation options.

for the given material, determining a respective outcome for each of a plurality of candidate actions to manipulate the given material;
Buehler (paragraph 442) teaches customizing recipes and ingredients based upon user’s tastes.

determining a given action of the candidate actions, the outcome of the given action reaching the goal state within at least one tolerance;


based on a selected action of the given one or more actions, generating a first motion plan for the selected action.
Buehler (paragraphs 235-237 and 356) teaches determining the necessary actions to cook the meal. Buehler (paragraph 441) further teaches concerning identifying parallel steps. 

AS TO CLAIM 2 (of 1) 
creating a new goal state having the given material manipulated;
Buehler (paragraph 438-449) teaches the entire cooking process. The nature of this process is to include multiple steps. Thus, the teachings below represent a second step of the multiple steps, as discussed below.

determining a new given material to manipulate to achieve a new goal state, the new goal state being one or more deformable or granular materials including the given material in a particular arrangement;
Buehler (paragraph 443-445) teaches a list of ingredients, cooking times and steps and preparation options.

for the new given material, simulating, outcome for each of a plurality of new candidate actions to manipulate the new given material;
Buehler (paragraph 442) teaches customizing recipes and ingredients based upon user’s tastes.

determining a given new action of the new candidate actions, the outcome of the new given action reaching the new goal state within at least one tolerance;
Buehler (paragraph 444) teaches cooking times and temperatures

based on a new selected action, generating a second motion plan for the new selected action.
Buehler (paragraphs 235-237 and 356) teaches determining the necessary actions to cook the meal. Buehler (paragraph 441) further teaches concerning identifying parallel steps. 

AS TO CLAIM 3 (of 2) 
ordering, for execution, the first motion plan and second motion plan based on one or more rules, wherein the rules include one or more of material based rules, ease of assembly rules, and parallelization rules, said ordering resulting in an order.


AS TO CLAIM 4 (of 3) 
executing the first motion plan and second motion plan in the order using one or more autonomous robots.
Buehler (paragraph 223-224) teaches an overview of the manipulator system.

AS TO CLAIM 5 (of 4) 
wherein a first autonomous robot of the one or more autonomous robots executes the first motion plan and a second autonomous robot of the one or more autonomous robots executes the second motion plan.
Buehler (paragraph 223-224) teaches an overview of the manipulator system. Buehler (paragraph 350) further teaches the use of multiple manipulators.

AS TO CLAIM 6 (of 3) 
wherein ordering is based on at least one of: one or more instructions of ingredients or actions; a set of material rules; predicted based on a physics-based model; and a heuristic.
Buehler (paragraph 443) teaches a list of ingredients

AS TO CLAIM 7 (of 1) 
wherein determining a given action of the candidate actions includes one or more of: adding the given material to the goal state; removing a given material from an existing state; and performing a process step to the given material and one or more other materials.
Buehler (paragraph 444) teaches cooking times and steps.

AS TO CLAIMS 8-14 
The claims recite elements substantially similar to those recited in claims 1-7. Thus, the art and rationale of claims 1-7 applies. 

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record that is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623